DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Group I, Species I (claims 1, 2, and 4-8) in the reply filed on June 16, 2021 is acknowledged.  The traversal is on the grounds that a search of all claims poses no serious burden.  This is not found persuasive because the restriction clearly outlines multiple inventive groups, each with their own corresponding classification, as well as multiple species related to the multiple inventive groups.  The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara (US 2013/0134574 A1).
As to claim 1, Ihara teaches a chip package assembly (see figure 6A), which comprises: 
a substrate (11); 

a cover (17) disposed over the first IC die (12); and 
a plurality of extra-die conductive posts (17b) disposed between the cover and substrate.
As to the limitation “the plurality of extra-die conductive posts providing a heat transfer path between the cover and the substrate that is laterally outward of the first IC die”, the applicant should note that this is merely functional language which does not add patentable weight to the claim.
//
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2004/0212970 A1, hereinafter ‘Chen’).
As to claim 1, Chen teaches a chip package assembly (see figure 5), which comprises: 
a substrate (280); 
a first integrated circuit (IC) die (250a) mounted to the substrate (280); 
a cover (240) disposed over the first IC die (250a); and 
a plurality of extra-die conductive posts (142) disposed between the cover and substrate.
As to the limitation “the plurality of extra-die conductive posts providing a heat transfer path between the cover and the substrate that is laterally outward of the first IC die”, the applicant should note that this is merely functional language which does not add patentable weight to the claim.

As to claim 2, Chen teaches a dielectric filler (i.e. an encapsulant, 270) disposed between the substrate (280) and the cover (240) disposed over the first IC die (250a), the dielectric filler having a plurality of holes in which the plurality of extra-die conductive posts are disposed.
//
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coico et al. (US 2002/0050398 A1, hereinafter ‘Coico’).
As to claim 1, Coico teaches a chip package assembly (see figure 4), which comprises: 
a substrate (2); 
a first integrated circuit (IC) die (3) mounted to the substrate (2); 
a cover (4) disposed over the first IC die (3); and 
a plurality of extra-die conductive posts (31) disposed between the cover and substrate (see also paragraphs 0055-0056).
As to the limitation “the plurality of extra-die conductive posts providing a heat transfer path between the cover and the substrate that is laterally outward of the first IC die”, the applicant should note that this is merely functional language which does not add patentable weight to the claim.
//

1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bivona et al. (US 5,990,418, hereinafter ‘Bivona’).
As to claim 1, Bivona teaches a chip package assembly (see figure 3), which comprises: 
a substrate (100); 
a first integrated circuit (IC) die (102) mounted to the substrate; 
a cover (104) disposed over the first IC die; and 
a plurality of extra-die conductive posts (302) disposed between the cover and substrate.  
As to the limitation “the plurality of extra-die conductive posts providing a heat transfer path between the cover and the substrate that is laterally outward of the first IC die”, the applicant should note that this is merely functional language which does not add patentable weight to the claim.
//
Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (US 2020/0098666 A1, hereinafter ‘Wan’).
As to claim 1, Wan teaches a chip package assembly (see figures 2a, 2b), which comprises: 
a substrate (i.e. a bottom die 107); 
a first integrated circuit (IC) die (109) mounted to the substrate (107); 
a cover (111) disposed over the first IC die (109); and 

As to the limitation “the plurality of extra-die conductive posts providing a heat transfer path between the cover and the substrate that is laterally outward of the first IC die”, the applicant should note that this is merely functional language which does not add patentable weight to the claim.  
As to claim 2, Wan teaches a dielectric filler (i.e. an encapsulant, 103) disposed between the substrate (107) and the cover (111) disposed over the first IC die (109), the dielectric filler having a plurality of holes in which the plurality of extra-die conductive posts are disposed.  
As to claim 5, Wan teaches a second IC die (see figures 2a and 2b), and the dies can have a wide array of functionalities (see paragraphs 0056-0059).
//
//
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claim 5 above, and further in view of Gandhi (US 2017/0372979 A1).
claim 6, Wan do not teach a stiffener bonded to the substrate and circumscribing the first and second IC dies.  However, Gandhi teaches a related chip package assembly wherein a stiffener (262, see e.g. figure 2) is utilized, wherein the position of the stiffener circumscribes the multiple IC dies.  It would have been obvious to a person of ordinary skill in the art, at the time of filing of the applicant’s invention, to modify Wan with a stiffener as taught by Gandhi, so as to increase the rigidity/stiffness of the IC package and provide extra protection from the lid collapsing on to the IC dies, as is also well known in the art of semiconductor packaging.
As to claims 7 and 8, Wan teaches at least a first conductive post of the plurality of extra-die conductive posts is disposed between one of the first and second IC dies and the stiffener, and at least a second conductive post of the plurality of extra-die conductive posts is disposed between the first and second IC dies.  See figure 2b, a plurality of posts (217) are positioned between two IC die, e.g. the top left die and the bottom left die in figure 2b.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812